DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-16 and 21) in the reply filed on 07/15/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/21, 12/03/20 and 12/23/19 was considered by the examiner.

Drawings
The drawings were received on 12/23/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 recite the limitation "the ion exchange member" in lines 1-2 (claims 14-15) or line 2 (claim 16).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology/nomenclature throughout the present claims for clarity and precision. 
Claim 16 recites the limitation "the surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology/ nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al 2015/0236367.
As to claims 1 and 21:
	Kim et al disclose that it is known in the art to make a fuel cell (0034; 0003; Title) comprising a membrane electrode assembly comprising a membrane electrode assembly 10 including an ion exchange-polymer electrolyte membrane 100, a cathode and an anode 0057; 0022; Abstract; FIGURES 1-2). Kim et al also disclose the polymer electrolyte membrane including a fluorinated polymer membrane and a coating layer 202, 203 including a hydrocarbon based ionomer thereon (i.e., applicant’s structurally/materially undefined functional modification layer) (0013; 0017; 0038-0040, 0044, 0047, 0051; Abstract; CLAIMS 1-2 & 5; FIGURE 1) wherein the coating layer includes the hydrocarbon based ionomer and inorganic/additives nanoparticles with the ion exchange group (0019; 0021; 0048-0050; 0051; 0054). 

    PNG
    media_image1.png
    469
    244
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    232
    320
    media_image2.png
    Greyscale

As to claim 2:
Kim et al disclose the coating layer including a hydrocarbon based ionomer thereon (i.e., applicant’s structurally/materially undefined functional modification layer) having an equivalent weight of about 500 g to about 1200 g/equivalent weight (EV) (0079; EXAMPLE 5). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of equivalent weight (EW) is 500 g/eq. . As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claims 3-4:
Kim et al disclose the coating layer including a hydrocarbon based ionomer (i.e., applicant’s structurally/materially undefined functional modification layer) and/or a fluorinated-based ionomer or a mixture (0013; 0017; 0038-0040, 0044, 0047, 0051; Abstract; CLAIMS 1-2 & 5; FIGURE 1). Kim et al disclose the sulfonic acid group, the sulfonated polyimide (the imide-based group) (0040); and phosphonic acid group (0052). 
As to claims 5-9:
Kim et al disclose the inorganic nanoparticles may be an ionic conductor such as silicon tungstic acid, zirconium hydrogen phosphate, alumina, mica (0050); a radical scavenger such as manganese dioxide (MnO2), CeO2 or CsO2 (0054; 0021); an oxygen evolution reaction catalyst such as Pt, Rh, Pd, Os, Ir, Au and/or alloys thereof (0066); and/or a gas barrier such as clay, mica, saponite, montmorillonite, fluorohectorite, kaolinite, vermiculite, Laponite and the likes (0050).  
As to claim 10:
	Kim et al disclose the average diameter of the inorganic additive may be of about 30 nm to about 100 nm (0049). 
As to claims 11-13:
Kim et al disclose the coating layer including a hydrocarbon based ionomer (i.e., applicant’s structurally/materially undefined functional modification layer) comprises the 
As to claims 14-16:
Kim et al disclose the ion exchange-polymer electrolyte membrane made of perfluorosulfonic acid (PFSA) being coated with a coating layer including a hydrocarbon-based ionomer composition to prepare the polymer electrolyte membrane (0073; EXAMPLES 1-4); and/or wherein the polymer electrolyte membrane is a hydrocarbon-based polymer electrolyte/ionic conductor (0008); and having a thickness of about 10-15 µm (0073; see Example 1). Thus, Kim et al show the thickness of the polymer electrolyte membrane with sufficient specificity. Note that Kim et al disclose the coating layer including a hydrocarbon based ionomer thereon (i.e., applicant’s structurally/materially undefined functional modification layer) having an equivalent weight of about 500 g to about 1200 g/equivalent weight (EV) (0079; EXAMPLE 5). 1st Examiner’s note: with respect to the specific ion exchange capacity (as recited in claim 15): MPEP 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific ion exchange capacity), are necessarily present in the prior art material. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”. 2nd Examiner’s note: with respect to claim 16, the limitation “is plasma-treated such that the surface of the ion exchange member is activated” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727